DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,171,195 (hereinafter referred to as Kim). This is a statutory double patenting rejection.

	Regarding claim 1, Kim claims a display device comprising: a substrate (claim 1);
	a display unit disposed on the substrate and comprising a pixel circuit and a display element electrically connected to the pixel circuit (claim 1);
	a driving circuit disposed outside of the display unit, the driving circuit comprising a thin film transistor (claim 1);
	an inorganic insulating layer disposed on the driving circuit (claim 1);
	a power supply line disposed on the inorganic insulating layer and electrically connected to a common electrode of the display element (claim 1);
	an encapsulation substrate disposed on the power supply line and facing the substrate (claim 1);
	and a sealing material interposed between the substrate and the encapsulation substrate (claim 1),
	wherein a portion of the sealing material, a portion of the power supply line, and a portion of the driving circuit overlap each other (claim 1),
	wherein the inorganic insulating layer partially overlaps a connection line and the power supply line is directly electrically connected to the connection line through a contact hole in the inorganic insulating layer that is overlapped by the sealing material (claim 1),
	and wherein the inorganic insulating layer forms a pair of stepped-up portions where it overlaps opposite ends of the connection line across the contact hole in the inorganic insulating layer and the sealing material covers both of the pair of stepped-up portions of the inorganic insulating layer (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626